         Case 1:19-cv-02316-RC Document 79-1 Filed 03/04/21 Page 1 of 5




                                    United States District Court,
                                       District of Columbia


David Alan Carmichael, et al.                         )
                                                      )
        Plaintiffs                                    )       Case No: 1:19-CV-2316-RC
                                                      )
                v.                                    )       Re: ECF 75
                                                      )
Antony John Blinken, in his                           )
Official capacity as Secretary of State, et al.,      )
                                                      )
        Defendants                                    )




   PLAINTIFF DAVID ALAN CARMICHAEL SUPPLEMENTAL MEMORANDUM,
     EVIDENCE TO SHOW DEFENDANT’S OBSTRUCTION OF DUE PROCESS

                                         ATTACHMENT 1

      Letters Sent By David Alan Carmichael to Accompany His Passport Application
                                   December 17, 2007

                                        EXHIBIT ________

                                      coversheet plus 4 pages
Case 1:19-cv-02316-RC Document 79-1 Filed 03/04/21 Page 2 of 5
Case 1:19-cv-02316-RC Document 79-1 Filed 03/04/21 Page 3 of 5
Case 1:19-cv-02316-RC Document 79-1 Filed 03/04/21 Page 4 of 5
Case 1:19-cv-02316-RC Document 79-1 Filed 03/04/21 Page 5 of 5
